451 F.2d 1026
UNITED STATES of America, Plaintiff-Appellee,v.Charlie Marshall ANDERSON, Defendant-Appellant.
No. 30910.
United States Court of Appeals,Fifth Circuit.
Dec. 28, 1971.

Clyde W. Woody, Marian S. Rosen, Houston, Tex., for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., C. Leland Hamel, James R. Gough, Asst. U.S. Attys., Houston, Tex., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
After careful consideration, the confession of error offered by the government in this matter is accepted.


2
The question presented as to the validity of the search may or may not arise on a subsequent trial.  We pretermit decision as to that question, having in mind the need for development of the facts on the subsequent trial pertaining to a border search.


3
The other errors assigned have been considered and are without merit.


4
Affirmed in part; reversed in part; remanded for further proceedings not inconsistent herewith.